Citation Nr: 0316763	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for PTSD.

The veteran testified at a video conference hearing on 
December 18, 2002.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of VA regulations, that is, a diagnosis which 
meets the criteria in the 4th edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a) (2002).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible evidence that corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  Pentecost v. Principi, 16 Vet. App. 124, 127 
(2002).  Concerning this, the Board notes that the evidence 
does not indicate that the veteran engaged in combat with the 
enemy in this case.  The phrase, "engaged in combat with the 
enemy", requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 at 
para. 4 (Oct. 18, 1999).  This definition does not apply to 
veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy.  Id. at para. 3.

Although the record indicates that the veteran was awarded 
the Vietnam Service Medal, this medal was awarded to all 
service members of the Armed Forces who, between July 4, 
1965, and March 28, 1973, served in Vietnam and the 
contiguous waters or airspace thereover.  See Manual of 
Military Decorations & Awards, DOD 1348.33-M, p. D-20, 
Assistant Secretary of Defense (Force Management & 
Personnel), July 1990.  In addition, although the veteran has 
submitted a copy of Army orders showing that he received the 
Army Commendation Medal, this award is given to members of 
the Armed Forces who, while serving in any capacity with the 
U.S. Army after December 6, 1941, distinguish themselves by 
heroism, meritorious achievement, or meritorious service.  
The veteran's orders indicate that he was awarded the Army 
Commendation Medal for "meritorious service in connection 
with military operations against a hostile force."  The 
award does not indicate that the veteran "engaged in combat 
with the enemy" as that phrase has been interpreted and 
defined by VA.  VAOPGCPREC 12-99 at para. 4.

It is the duty of VA to determine in a claim for service 
connection for PTSD whether, based on credible supporting 
evidence, the occurrence of the alleged stressors has been 
corroborated where the claimant is a non-combat veteran.  If 
the occurrence of a stressor is corroborated, VA must then 
seek a medical opinion on the question of the sufficiency of 
the stressor -- that is, whether the experience of that 
stressful event was sufficient to support the diagnosis of 
PTSD -- because this question is a medical matter requiring 
medical evidence for its support and resolution.  See Cohen 
v. Brown, 10 Vet App. 128, 143 (1997) (sufficiency of the 
stressors to support a PTSD diagnosis and the adequacy of the 
veteran's symptomatology are medical questions).  The 
examiner should also be requested to clarify whether a 
diagnosis of PTSD which meets the criteria in the DSM-IV may 
be made in this case.

The veteran served in the Army including service in Vietnam 
from July 14, 1971, to March 14, 1972.  The Army orders he 
submitted with his VA Form 9 in March 2002 show his unit as 
Signal Company (Provisional) (AAFDEA) 196th Infantry Brigade.  
The veteran has alleged that the stressful events that he 
experienced in service were (1) having the plane he was in 
fired upon while being transferred to Chu Lai from Cam Rahn 
Bay in September 1971; (2) experiencing close rocket fire in 
November 1971; and (3) falling on his gun while running from 
sniper fire while serving on perimeter guard duty in DaNang 
in January 1972.

In this case, the RO requested the veteran's "entire 
personnel file" from the National Personnel Records Center 
(NPRC) in January 2001.  The NPRC replied that it could not 
identify a record based on the information furnished and 
requested submission of a hard copy of VA Form 3101 and a 
completed NA 13075 in order to conduct a further search.  
There is no evidence that these follow-up procedures were 
accomplished.  Moreover, no attempt has been made to seek 
corroborating evidence of the veteran's alleged stressors by 
a request for such verification from the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Accordingly, further development of the evidence is required 
in this case.

To ensure that VA has met its duty to assist the appellant, 
the case is REMANDED for the following development:

1.  Write to the veteran and ask him to 
submit any additional evidence he may 
have in support of his claim for 
service connection for PTSD including 
any additional orders or other records 
showing his units of assignment while 
in Vietnam.  Notify him in the letter 
of the directives of the VCAA and the 
new heightened duty-to-assist 
regulations as contemplated by 
38 C.F.R. § 3.159 regarding his claim 
for entitlement to service connection.  
Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.

2.  Attempt once again to obtain the 
veteran's complete service personnel 
records, including DA Form 20, from the 
NPRC.  Provide the NPRC with all 
identifying information needed to conduct 
the best search possible for these 
records.  Army orders submitted by the 
veteran in March 2002 show the veteran's 
unit in February 1972 as Signal Company 
(Provisional) (AAFDEA) 196th Infantry 
Brigade.

3.  Based on whatever evidence is 
available concerning the unit or units in 
which the veteran served from September 
1971 to January 1972, request 
corroboration, if possible, of the 
occurrence of stressful events the 
veteran alleges to have experienced in 
service from the USASCRUR, namely, (1) 
having the plane he was in fired upon 
while being transferred to Chu Lai from 
Cam Rahn Bay in September 1971; (2) 
experiencing close rocket fire in 
November 1971; and (3) falling on his gun 
while running from sniper fire while 
serving on perimeter guard duty in DaNang 
in January 1972.  Provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

4.  If the occurrence of the veteran's 
alleged stressors are corroborated, then 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
on the question of the sufficiency of the 
stressor, that is, whether the experience 
of that stressful event (or events) was 
sufficient to support a diagnosis of 
PTSD, and clarification as to whether a 
diagnosis of PTSD which meets the 
criteria in the DSM-IV may be rendered in 
this case.  The physician should provide 
a rationale or explanation for the 
opinions provided.

5.  Readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, provide the veteran with 
a supplemental statement of the case 
(SSOC) which includes the present version 
of 38 C.F.R. § 3.159.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2002 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




